Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach teaches in an network environment where IPv6 and IPv4 addresses are coexisted a packet collecting step, which utilizes a packet collecting device to collect network node packets of each network node in the network environment, a packet analyzing step, which utilizes a packet analyzing device to analyze the network node packets collected in the packet collecting step to obtain, from the network node packets, network node information belonging to the network nodes, and creates an IP and MAC address correspondence table according to the network node information, wherein the network node information contains IP address information and MAC address information and an IPv6 address assigning step, which utilizes a DHCPv6 service device to assign a network node management IPv6 address, which is generated according to the IP and MAC address correspondence table, to a target network node which requests an IPv6 address assignment, wherein the DHCPv6 service device directly substitutes decimal numbers of dot-decimal notation number groups, which have been given to an assigned IPv4 address of the target network node, for hexadecimal numbers of colon-hexadecimal notation number groups in suffix positions of the network node management IPv6 address without performing a decimal-to-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444